     Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 1 of 10 PageID #: 1



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
(212) 465-1188
Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


MAGDA CROWELL-CONVERSE,                                        Case No.: 20-cv-637

                                            Plaintiff,

                             -against-
                                                               JURY TRIAL DEMANDED
STATEN ISLAND AID FOR RETARDED
CHILDREN, INC. d/b/a COMMUNITY RESOURCES
and DANA MAGEE,
                                 Defendants.


                                            COMPLAINT

       Plaintiff MAGDA CROWELL-CONVERSE (“Plaintiff”), by and through her undersigned

attorneys, as and for her Complaint against Defendants STATEN ISLAND AID FOR

RETARDED CHILDREN, INC. d/b/a COMMUNITY RESOURCES (“Community Resources”)

and DANA MAGEE (“Magee”) (collectively, “Defendants”), states upon information and belief

as follows:

                                         INTRODUCTION

       1.     Plaintiff brings this action to recover unpaid wages, overtime wages, liquidated

damages, interest, and reasonable attorney’s fees and costs under the Fair Labor Standards Act of

1938, as amended (29 U.S.C. § 201 et seq.) and the wage orders promulgated thereunder by the

U.S. Department of Labor and codified at 29 C.F.R. § 500 et seq. (“FLSA”), and Articles 6, 7,
     Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 2 of 10 PageID #: 2



and 19 of the New York Labor Law and the wage orders promulgated thereunder by the New

York State Department of Labor and codified at 12 N.Y.C.R.R. §§ 135-146 (“NYLL”).

        2.     Plaintiff worked for Defendants providing care to developmentally-disabled

individuals. Plaintiff regularly worked 70 or more hours per week, but was not compensated

properly for all of the hours she worked, or for her overtime hours. Furthermore, when she

complained to Defendants about her pay, she was retaliatorily terminated.

                             PARTIES, JURISDICTION, AND VENUE

        3.     At all times relevant herein, Plaintiff was and is a resident of the State of New

York, Richmond County. Plaintiff’s consent to sue is submitted herewith as Exhibit 1.

        4.     At all times relevant herein, Defendant Community Resources was and is a

domestic corporation duly organized under and existing by virtue of the laws of the State of New

York, and having its principal place of business at 3450 Victory Boulevard, Staten Island, New

York.

        5.     Community Resources engages in an enterprise whose annual volume of sales

made or business done due to commercial activities is not less than $500,000, the activities of

which affect interstate commerce, and Community Resources is thus an employer subject to the

jurisdiction of the FLSA.

        6.     At all times relevant herein, Defendant Magee was and is a citizen and resident of

the State of New York, Richmond County.

        7.     At all times relevant herein, Magee was and is the Chief Executive Officer of

Community Resources, and/or otherwise an owner, shareholder, member, officer, director,

and/or manager of Community Resources.

        8.     In his capacity as an owner, shareholder, member, officer, director, and/or
     Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 3 of 10 PageID #: 3



manager of Community Resources, Magee has at all times relevant herein exercised operational

control over Community Resources and the terms and conditions of Plaintiff’s employment.

Specifically, with respect to Plaintiff and other employees, Magee had the power and authority to

(i) hire and fire employees, (ii) set their work schedules, (iii) determine their rates and methods

of pay, (iv) maintain employment records, and (v) otherwise affect the quality, terms, and

conditions of their employment. At all times relevant herein, Magee exercised functional control

over the business and financial operations of Community Resources, and had authority over all

employee-related decisions, including specifically but without limitation payroll, personnel, and

wage and hour policies concerning Plaintiff and other employees.

          9.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331, in that this action arises under the FLSA. This Court has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367, because those claims are related to

Plaintiff’s federal claims and form part of the same case or controversy.

          10.   This Court has personal jurisdiction over Community Resources in that it is

incorporated in the state of New York and has its principal place of business therein.

          11.   This Court has personal jurisdiction over Magee in that he is a citizen and resident

of the State of New York.

          12.   This Court is a proper venue for this action pursuant to 28 U.S.C. § 1391(b),

because Defendants reside in this district and the events giving rise to Plaintiff’s claims occurred

herein.

                                          JURY DEMAND

          13.   Plaintiff demands a trial by jury of all issues so triable in this action.
      Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 4 of 10 PageID #: 4



                                    STATEMENT OF FACTS

       14.     Community Resources provides a variety of services in connection with the care

and support of developmentally-disabled individuals, including residential and health services,

child care services, and job placement. Community Services also sells products made by

developmentally-disabled individuals through its “Special Tees” division.

       15.     Plaintiff worked for Defendants from November 2014 until January 7, 2019.

Plaintiff started her employment with Defendants as a “Housing Manager,” and was paid a wage

of $35,000 per year. In August 2016 she was promoted to “Qualified Intellectual Disability

Professional,” for which she was paid $40,000 per year. In January 2017 Plaintiff received a

raise to $45,000 per year, and was paid at that rate from such date until the end of her

employment.

       16.     As a “Housing Manager,” Plaintiff was responsible for feeding and cleaning up

after children, procuring supplies, and performing other manual labor-intensive duties. Plaintiff

was also tasked with preparing the schedule for more junior employees, but did not have the

authority to hire or fire employees, set their pay, or otherwise direct the terms of their

employment.

       17.     As a “Qualified Intellectual Disability Professional,” Plaintiff had the same or

similar job duties as she did as a Housing Manager, but was additionally responsible for training

new staff. However, she still did not have the authority to hire or fire employees, set their pay,

or otherwise direct the terms of their employment. Despite her title, she was not required to

obtain any specialized certification or education prior to being promoted to this position.

       18.     Over the course of her employment, Plaintiff regularly worked in excess of 70

hours per week. As a “Housing Manager,” Plaintiff’s typical weekly work schedule was 10
     Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 5 of 10 PageID #: 5



A.M. to 10 P.M. without breaks Monday through Saturday, for a total of 12 hours per day and 72

hours per week. As a “Qualified Intellectual Disability Professional,” Plaintiff’s typical weekly

work schedule was 9 A.M. to 10 P.M. without breaks Monday through Saturday, for a total of 13

hours per day and 75 hours per week. In her latter role Plaintiff was additionally required to

spend approximately 30 minutes to an hour on the phone with managers and co-workers after her

work days, conduct an overnight observation shift from 2 A.M. to 5 A.M. once a month, and be

on call 24 hours a day and 7 days a week for emergencies as they may arise.

       19.     Despite working well over 10 hours per day and 40 hours per week throughout

her employment with Defendants, Plaintiff never received any additional or spread-of-hours

compensation, either at her regular rate for the additional hours she worked, or at the overtime

premium rate of one-and-one-half times her regular rate for the hours in excess of 40 per week.

       20.     Although Plaintiff was paid as a salaried employee rather than at an hourly wage,

the nature of her work duties indicates that she was not exempt from the wage and overtime

requirements of the FLSA and NYLL. Her work duties included substantial manual labor; she

did not discipline other employees, determine their pay, or possess the power to hire or fire them;

and her work did not require her to have specialized education or credentials. Notably, Plaintiff

was required to punch in and out of work every day.

       21.     In or around December 2018, Plaintiff complained to Defendants about their

failure to pay her in accordance with the law. Defendants took no action to rectify Plaintiff’s

pay. Instead, on or around January 7, 2019, Defendants terminated Plaintiff’s employment.

       22.     Plaintiff was informed that she was terminated due to a sexual harassment

complaint against her. However, this was a pretext, as Plaintiff had not sexually harassed

anyone. The truth is that Plaintiff was fired in retaliation for complaining about her unpaid
     Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 6 of 10 PageID #: 6



hours.

         23.   Defendants were or should have been aware of their statutory requirements as

employers, including specifically but without limitation the requirements under the FLSA and

NYLL to pay Plaintiff for each hour she worked (and at the overtime premium rate for each hour

worked in excess of 40 per week), and to make and preserve proper payroll records.

         24.   However, Defendants knowingly failed to pay Plaintiff all of the regular and

overtime wages to which she was entitled, and to make and preserve proper payroll records.

         25.   As such, the various violations of law alleged herein were committed knowingly,

willfully, and intentionally by Defendants.

         26.   Furthermore, these violations are ongoing, as Defendants continue to engage in

the wrongful conduct described herein.

                                  FIRST CAUSE OF ACTION
                                 (FLSA against all Defendants)

         27.   Plaintiff repeats each and every previous allegation as if fully set forth herein.

         28.   At all relevant times Plaintiff was an employee of Defendants within the meaning

of the FLSA, and was a person covered by and intended to benefit from the provisions of the

FLSA.

         29.   At all relevant times Community Resources was an employer within the meaning

of the FLSA.

         30.   As a matter of economic reality, Defendants were joint employers of Plaintiff, and

as such are jointly and severally liable for all claims made under the FLSA.

         31.   As alleged herein, Plaintiff regularly worked well in excess of 40 hours per week

for Defendants, but did not receive all of the regular and overtime wages to which she was

entitled under the FLSA.
     Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 7 of 10 PageID #: 7



        32.    Defendants knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff for all of the hours she worked,

including overtime hours, when Defendants knew or should have known such was due.

        33.    As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff suffered damages in the form of unpaid regular and overtime wages. Plaintiff seeks

judgment in an amount to be determined at trial for these damages as well as an award of

liquidated damages, interest, attorney’s fees, and costs, as provided for under the FLSA.

                                SECOND CAUSE OF ACTION
                                 (NYLL against all Defendants)

        34.    Plaintiff repeats each and every previous allegation as if fully set forth herein.

        35.    At all relevant times Plaintiff was an employee of Defendants within the meaning

of the NYLL, and was a person covered by and intended to benefit from the provisions of the

NYLL.

        36.    At all relevant times Community Resources was an employer within the meaning

of the NYLL.

        37.    As a matter of economic reality, Defendants were joint employers of Plaintiff, and

as such are jointly and severally liable for all claims made under the NYLL.

        38.    As alleged herein, Plaintiff regularly worked well in excess of 40 hours per week

for Defendants, but did not receive all of the regular and overtime wages to which she was

entitled under the FLSA.

        39.    Defendants also failed to provide Plaintiff with an accurate wage statement, as

required under the NYLL.

        40.    Defendants knew of and/or showed a willful disregard for the provisions of the

NYLL as evidenced by their failure to compensate Plaintiff for all of the hours she worked,
     Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 8 of 10 PageID #: 8



including overtime hours, when Defendants knew or should have known such was due, and their

failure to provide Plaintiff with an accurate wage statement.

       41.     As a direct and proximate result of Defendants’ willful disregard of the NYLL,

Plaintiff suffered damages in the form of unpaid regular and overtime wages. Plaintiff seeks

judgment in an amount to be determined at trial for these damages as well as an award of

liquidated damages, interest, attorney’s fees, and costs, as provided for under the NYLL.

                               THIRD CAUSE OF ACTION
                          (FLSA Retaliation against all Defendants)

       42.     Plaintiff repeats each and every previous allegation as if fully set forth herein.

       43.     Defendants retaliated against Plaintiff after she complained about her unpaid

regular and overtime wages, in violation of Section 215(a)(3) of the FLSA.

       44.     Specifically, Plaintiff was terminated after she complained to Defendants about

her unpaid regular and overtime wages.

       45.     Although Defendants stated that Plaintiff was fired for sexual harassment, this

rationale was pretextual, as Plaintiff never sexually harassed anyone.

       46.     As a direct and proximate result of Defendants’ retaliation, Plaintiff suffered

damages in the form of lost wages. Plaintiff seeks judgment in an amount to be determined at

trial for these damages as well as an award of liquidated damages, interest, attorney’s fees, and

costs, as provided under the FLSA.

                              FOURTH CAUSE OF ACTION
                          (NYLL Retaliation against all Defendants)

       47.     Plaintiff repeats each and every previous allegation as if fully set forth herein.

       48.     Defendants retaliated against Plaintiff after she complained about her unpaid

regular and overtime wages, in violation of Article 7, Section 215 of the NYLL.
     Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 9 of 10 PageID #: 9



       49.      Specifically, Plaintiff was terminated after she complained to Defendants about

her unpaid regular and overtime wages.

       50.      Although Defendants stated that Plaintiff was fired for sexual harassment, this

rationale was pretextual, as Plaintiff never sexually harassed anyone.

       51.      As a direct and proximate result of Defendants’ retaliation, Plaintiff suffered

damages in the form of lost wages. Plaintiff seeks judgment in an amount to be determined at

trial for these damages as well as an award of liquidated damages, interest, attorney’s fees, and

costs, as provided under the FLSA.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court assume jurisdiction herein

and thereafter grant the following relief:

       a. Compensatory damages in an amount to be determined at trial, including unpaid

             regular and overtime wages, “spread of hours” pay, back and front pay, and all other

             damages to which Plaintiff is entitled under the FLSA and NYLL;

       b. Liquidated damages pursuant to the FLSA and NYLL;

       c. Pre- and post-judgment interest; and

       d. Plaintiff’s costs and reasonable attorney’s fees;

Together with such other and further relief as the Court deems just and proper.

Dated: February 5, 2020
       New York, New York                      LEE LITIGATION GROUP, PLLC

                                         By:        /s/ C.K. Lee         .
                                               C.K. Lee
                                               Anne Seelig
                                               148 West 24th Street, 8th Floor
                                               New York, NY 10011
                                               (212) 465-1188
                                               Attorneys for Plaintiff
Case 1:20-cv-00637 Document 1 Filed 02/05/20 Page 10 of 10 PageID #: 10
